PELL, Senior Circuit Judge,
concurring in part and dissenting in part.
Being of the opinion that the district court improperly granted attorney fees, I respectfully dissent from that part of the majority opinion.
While I am not dissenting from the rest of the majority opinion, it is necessary to look at the factual situation involved in the district court’s grant of judgment that there was liability under the insurance policy.
The scenario begins with the examination by Dr. Kiefer. This was not a situation where as Kimberly and her mother were leaving, Dr. Kiefer stopped them and said, “Oh, by the way, there is a slight curvature of the spine but it’s minor and don’t worry about it.” According to Dr. Kiefer’s testimony: (a) he informed Mrs. Rivera of Kimberly’s curvature of the spine; (b) he told Mrs. Rivera that the Riveras should check again in six months to determine the *699progress in the condition; (c) he recommended the six-month checkup to give enough time to see the progress of the condition; (d) he advised Mrs. Rivera to come in sooner than six months, if she noticed the condition progressing sooner or becoming a problem; and (e) the condition was “maybe a precursor of something more significant.” Dr. Kiefer further testified that he told Mrs. Rivera to keep an eye on the condition, and to call him if there was a problem, and that in his mind, Mrs. Rivera was aware that the curvature of the spine was a condition to be looked after.
She told her husband of the conversation. Nevertheless, less than a month later, when Reuben Rivera was applying for the insurance, he had forgotten completely that there was anything in the nature of a curvature of the spine although the fact that what was known to the doctor and was known to Mrs. Rivera was material to the company’s consideration of issuance.
Looking at the timing involved, less than a month from when Mrs. Rivera was told and then related what she was told to her husband, that he would simply have forgotten all about it I regard as incredible. This is particularly so when he remembered and did disclose on the application “various cuts and abrasions” and “sore throats.”
Although on the main award of coverage, whether I agree with it or not, I feel bound to abide by the judge’s determination of credibility. I do, however, consider the preceding statement of facts important with regard to the disposition of the attorneys’ fees issue. These facts were developed at the time the defendant denied coverage, and were not refuted during pre-trial discovery. It was not until the conclusion of the trial itself, when the experienced trial judge found Reuben Rivera’s forgetfulness credible and entered judgment, that there was any reason for the company to be aware that it might be considered as not being in good faith in denying recovery.
I think we must look at the situation as it appeared to the insurance company at all times until judgment and until that time there was good reason for the company to believe that Reuben Rivera had materially and intentionally misrepresented the facts on his application.
I also find myself somewhat perplexed by the facts as set forth in the majority opinion that the trial judge found that although the defendants had acted in good faith the case was not a close one and that the defendants had been stubborn in their perception of the merits after discovery had been concluded. This appears to me to be full of contradictions. I am not quite sure how they could have acted in good faith and still have been stubborn in not seeing the merits of plaintiff’s position as found by the district judge. As I have already indicated, this must have appeared a close case to the insurance company until the judge characterized it otherwise in the final judgment. Finally, the characterization of stubborn is simply a conclusion and I am unable to find any support in the record for the conclusion that the defendants’ eyes had been opened to the weakness of their case by virtue of the completion of discovery. It seems obvious to me that they continued to think that Rivera was misrepresenting the facts on his application down to the point of the entry of judgment. That seems to be the point at which they discovered that their perception of the merits was incorrect, at least in the eyes of the judge.
It appears to me that the Riveras by receiving attorneys’ fees are being made whole beyond any reasonable expectation and, therefore, that part of the judgment, at the least, should be reversed.